Appeal by defendant from a judgment of the County Court, Kings County, rendered December 18, 1961 after a jury trial, convicting her of criminal contempt of court (Penal Law, § 600, subd. 6), and suspending sentence. Judgment affirmed. Defendant’s indictment and subsequent conviction stem from her refusal to testify before a Grand Jury investigating the crimes of murder and attempted strangulation which appeared to have been committed in accordance with a preconceived plan and conspiracy. In our opinion, immunity was properly conferred on the defendant by the Grand Jury. In view of defendant’s willful and persistent refusal to answer any and all questions relevant to the Grand Jury’s inquiry, an explicit direction by the court to answer each question propounded to her was unnecessary (cf. Piemonte v. United States, 367 U. S. 556, 558-559). We have examined the other arguments advanced by defendant and find them to be without merit. Beldoek, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.